Case 5:19-cv-05422-SVK Document 1-13 Filed 08/28/19 Page 1 of 6

EXHIBIT L
Case 5:19-cv-05422-SVK Document 1-13 Filed 08/28/19 Page 2 of 6

6/27/2019 Terms of Service - YouTube

“Search | | ©

          

TERMS OF SERVICE Terms of Service
Paid Service Terms of Service

Paid Service Usage Rules 1. Your Acceptance

Collecting Society Notices : ith . - ‘
A. By using or visiting the YouTube website or any YouTube products, software, data feeds, and services provided to you

on, from, or through the YouTube website (collectively the "Service") you signify your agreement to (1) these terms and
Community Guidelines conditions (the "Terms of Service"), (2) Google's Privacy Policy, found at nttps://www.youtube.com/t/privacy and
incorporated herein by reference, and (3) YouTube's Community Guidelines, found at

ttps://www.youtube.com/t/community_guidelines and also incorporated herein by reference. If you do not agree to
any of these terms, the Google Privacy Policy, or the Community Guidelines, please do not use the Service.

Copyright Notices

B. Although we may attempt to notify you when major changes are made to these Terms of Service, you should
periodically review the most up-to-date version nttps://www.youtube.com/t/terms). YouTube may, in its sole discretion,
modify or revise these Terms of Service and policies at any time, and you agree to be bound by such modifications or
revisions. Nothing in these Terms of Service shall be deemed to confer any third-party rights or benefits.

2. Service

A. These Terms of Service apply to all users of the Service, including users who are also contributors of Content on the
Service. “Content” includes the text, software, scripts, graphics, photos, sounds, music, videos, audiovisual
combinations, interactive features and other materials you may view on, access through, or contribute to the Service.
The Service includes all aspects of YouTube, including but not limited to all products, software and services offered via
the YouTube website, such as the YouTube channels, the YouTube "Embeddable Player," the YouTube "Uploader" and
other applications.

B. The Service may contain links to third party websites that are not owned or controlled by YouTube. YouTube has no
control over, and assumes no responsibility for, the content, privacy policies, or practices of any third party websites. In
addition, YouTube will not and cannot censor or edit the content of any third-party site. By using the Service, you
expressly relieve YouTube from any and all liability arising from your use of any third-party website.

C. Accordingly, we encourage you to be aware when you leave the Service and to read the terms and conditions and
privacy policy of each other website that you visit.

3. YouTube Accounts

A. In order to access some features of the Service, you will have to create a YouTube or Google Account. You may never
use another's account without permission. When creating your account, you must provide accurate and complete
information. You are solely responsible for the activity that occurs on your account, and you must keep your account
password secure. You must notify YouTube immediately of any breach of security or unauthorized use of your account.

B. Although YouTube wiil not be liable for your losses caused by any unauthorized use of your account, you may be liable
for the losses of YouTube or others due to such unauthorized use.

4. General Use of the Service—Permissions and Restrictions
YouTube hereby grants you permission to access and use the Service as set forth in these Terms of Service, provided that:

A. You agree not to distribute in any medium any part of the Service or the Content without YouTube's prior written
authorization, unless YouTube makes available the means for such distribution through functionality offered by the
Service (such as the Embeddable Player).

ba

You agree not to alter or modify any part of the Service.

2

You agree not to access Content through any technology or means other than the video playback pages of the Service
itself, the Embeddable Player, or other explicitly authorized means YouTube may designate.

D. You agree not to use the Service for any of the following commercial uses unless you obtain YouTube's prior written
approval:

= the sale of access to the Service;
= the sale of advertising, sponsorships, or promotions placed on or within the Service or Content; or
« the sale of advertising, sponsorships, or promotions on any page of an ad-enabled blog or website containing
Content delivered via the Service, unless other material not obtained from YouTube appears on the same page
and is of sufficient value to be the basis for such sales.
E. Prohibited commercial uses do not include:

= uploading an original video to YouTube, or maintaining an original channel on YouTube, to promote your business
or artistic enterprise;

» showing YouTube videos through the Embeddable Player on an ad-enabled blog or website, subject to the
advertising restrictions set forth above in Section 4.D; or

= any use that YouTube expressly authorizes in writing.

(Far more information ahaut what eonstitittes a nrohihitaed nammercial ise sae our FAD )

https://www.youtube.com/static?template=terms 1/5
erms of Service - YouTube

er ee MEE AR EEE OE MEE CU re ee ee ney

6/27/2019

Case 5:19-cv-05422-SVK Document 1-13 Filed 08/28/19 Page 3 of 6

7

If you use the Embeddable Player on your website, you may not modify, build upon, or block any portion or functionality
of the Embeddable Player, including but not limited to links back to the YouTube website.

G. If you use the YouTube Uploader, you agree that it may automatically download and install updates from time to time
from YouTube. These updates are designed to improve, enhance and further develop the Uploader and may take the
form of bug fixes, enhanced functions, new software modules and completely new versions. You agree to receive such
updates (and permit YouTube to deliver these to you) as part of your use of the Uploader.

H. You agree not to use or launch any automated system, including without limitation, "robots," "spiders," or “offline
readers,’ that accesses the Service in a manner that sends more request messages to the YouTube servers in a given
period of time than a human can reasonably produce in the same period by using a conventional on-line web browser.
Notwithstanding the foregoing, YouTube grants the operators of public search engines permission to use spiders to
copy materials from the site for the sole purpose of and solely to the extent necessary for creating publicly available
searchable indices of the materials, but not caches or archives of such materials. YouTube reserves the tight to revoke
these exceptions either generally or in specific cases. You agree not to collect or harvest any personally identifiable
information, including account names, from the Service, nor to use the communication systems provided by the Service
(e.g., comments, email) for any commercial solicitation purposes. You agree not to solicit, for commercial purposes,
any users of the Service with respect to their Content.

I. In your use of the Service, you will comply with all applicable laws.

J. YouTube reserves the right to discontinue any aspect of the Service at any time.

5. Your Use of Content
In addition to the general restrictions above, the following restrictions and conditions apply specifically to your use of
Content.

A. The Content on the Service, and the trademarks, service marks and logos ("Marks") on the Service, are owned by or
licensed to YouTube, subject to copyright and other intellectual property rights under the law.

B. Content is provided to you AS IS. You may access Content for your information and personal use solely as intended
through the provided functionality of the Service and as permitted under these Terms of Service. You shall not
download any Content unless you see a “download” or similar link displayed by YouTube on the Service for that
Content. You shall not copy, reproduce, distribute, transmit, broadcast, display, sell, license, or otherwise exploit any
Content for any other purposes without the prior written consent of YouTube or the respective licensors of the Content.
YouTube and its licensors reserve all rights not expressly granted in and to the Service and the Content.

C. You agree not to circumvent, disable or otherwise interfere with security-related features of the Service or features that
prevent or restrict use or copying of any Content or enforce limitations on use of the Service or the Content therein.

D. You understand that when using the Service, you will be exposed to Content from a variety of sources, and that
YouTube is not responsible for the accuracy, usefulness, safety, or intellectual property rights of or relating to such
Content. You further understand and acknowledge that you may be exposed to Content that is inaccurate, offensive,
indecent, or objectionable, and you agree to waive, and hereby do waive, any legal or equitable rights or remedies you
have or may have against YouTube with respect thereto, and, to the extent permitted by applicable law, agree to
indemnify and hold harmless YouTube, its owners, operators, affiliates, licensors, and licensees to the fullest extent
allowed by law regarding all matters related to your use of the Service.

6. Your Content and Conduct

A. As a YouTube account holder you may submit Content to the Service, including videos and user comments. You
understand that YouTube does not guarantee any confidentiality with respect to any Content you submit.

wo

. You shall be solely responsible for your own Content and the consequences of submitting and publishing your Content
on the Service. You affirm, represent, and warrant that you own or have the necessary licenses, rights, consents, and
permissions to publish Content you submit; and you license to YouTube all patent, trademark, trade secret, copyright or
other proprietary rights in and to such Content for publication on the Service pursuant to these Terms of Service.

C. For clarity, you retain all of your ownership rights in your Content. However, by submitting Content to YouTube, you
hereby grant YouTube a worldwide, non-exclusive, royalty-free, sublicenseable and transferable license to use,
reproduce, distribute, prepare derivative works of, display, and perform the Content in connection with the Service and
YouTube's (and its successors’ and affiliates’) business, including without limitation for promoting and redistributing
part or all of the Service (and derivative works thereof) in any media formats and through any media channels. You also
hereby grant each user of the Service a non-exclusive license to access your Content through the Service, and to use,
reproduce, distribute, display and perform such Content as permitted through the functionality of the Service and under
these Terms of Service. The above licenses granted by you in video Content you submit to the Service terminate within
a commercially reasonable time after you remove or delete your videos from the Service. You understand and agree,
however, that YouTube may retain, but not display, distribute, or perform, server copies of your videos that have been
removed or deleted. The above licenses granted by you in user comments you submit are perpetual and irrevocable.

D. You further agree that Content you submit to the Service will not contain third party copyrighted material, or material
that is subject to other third party proprietary rights, unless you have permission from the rightful owner of the material
or you are otherwise legally entitled to post the material and to grant YouTube all of the license rights granted herein.

m

. You further agree that you will not submit to the Service any Content or other material that is contrary to the YouTube
Community Guidelines, currently found at hitps://www.youtube.com/t/cormmunity_guidelines, which may be updated
from time to time, or contrary to applicable local, national, and international laws and regulations.

v7

. YouTube will process any audio or audiovisual content uploaded by you to the Service in accordance with the YouTube

Nats Dranaceina Tarme Gananassuaitihe anraltitarns catanranacsine) avaant in nacac uthara vai uninadad eunh

https://www.youtube.con/static?template=terms 2/5
Case 5:19-cv-05422-SVK Document 1-13 Filed 08/28/19 Page 4 of 6
6/27/2019 Terms of Service - YouTube

Vela MIULTBONIY ICID (WWW. yYUULUUE.UUIY Y LEIS UGLapi ULE BON IY), GALEPL IT Lado wiieie yuu UpIUaUcU SULT
content for personal purposes or household activities. Learn more here: support.google.com/youtube/?
p=data_applicability.

G. YouTube does not endorse any Content submitted to the Service by any user or other licensor, or any opinion,
recommendation, or advice expressed therein, and YouTube expressly disclaims any and all liability in connection with
Content. YouTube does not permit copyright infringing activities and infringement of intellectual property rights on the
Service, and YouTube will remove all Content if properly notified that such Content infringes on another's intellectual
property rights. YouTube reserves the right to remove Content without prior notice.

7. Account Termination Policy

A. YouTube will terminate a user's access to the Service if, under appropriate circumstances, the user is determined to be
a repeat infringer.

B. YouTube reserves the right to decide whether Content violates these Terms of Service for reasons other than copyright
infringement, such as, but not limited to, pornography, obscenity, or excessive length. YouTube may at any time, without
prior notice and in its sole discretion, remove such Content and/or terminate a user's account for submitting such
material in violation of these Terms of Service.

8. Digital Millennium Copyright Act

A. If you are a copyright owner or an agent thereof and believe that any Content infringes upon your copyrights, you may
submit a notification pursuant to the Digital Millennium Copyright Act (‘DMCA’) by providing our Copyright Agent with
the following information in writing (see 17 U.S.C 512(c)(3) for further detail):

* A physical or electronic signature of a person authorized to act on behalf of the owner of an exclusive right that
is allegedly infringed;

Identification of the copyrighted work claimed to have been infringed, or, if multiple copyrighted works at a single
online site are covered by a single notification, a representative list of such works at that site;

Identification of the material that is claimed to be infringing or to be the subject of infringing activity and that is
to be removed or access to which is to be disabled and information reasonably sufficient to permit the service
provider to locate the material;

= Information reasonably sufficient to permit the service provider to contact you, such as an address, telephone
number, and, if available, an electronic mail;

» A statement that you have a good faith belief that use of the material in the manner complained of is not
authorized by the copyright owner, its agent, or the law; and

» A statement that the information in the notification is accurate, and under penalty of perjury, that you are
authorized to act on behalf of the owner of an exclusive right that is allegedly infringed.

You may direct copyright infringement notifications to our DMCA Agent at 901 Cherry Ave., San Bruno, CA 94066, email:
copyright@youtube.com, fax: 650-872-8513. For clarity, only DMCA notices should go to the Copyright Agent; any other
feedback, comments, requests for technical support, and other communications should be directed to YouTube
customer service through htips://support.google.com/youtube. You acknowledge that if you fail to comply with all of
the requirements of this Section 5(D), your DMCA notice may not be valid.

B. Counter-Notice. If you believe that your Content that was removed (or to which access was disabled) is not infringing,
or that you have the authorization from the copyright owner, the copyright owner's agent, or pursuant to the law, to post
and use the material in your Content, you may send a counter-notice containing the following information to the
Copyright Agent:

= Your physical or electronic signature;

= {dentification of the Content that has been removed or to which access has been disabled and the location at
which the Content appeared before it was removed or disabled;

« A statement that you have a good faith belief that the Content was removed or disabled as a result of mistake or
a misidentification of the Content; and

= Your name, address, telephone number, and e-mail address, a statement that you consent to the jurisdiction of
the federal court in San Francisco, California, and a statement that you will accept service of process from the
person who provided notification of the alleged infringement.

if a counter-notice is received by the Copyright Agent, YouTube may send a copy of the counter-notice to the original
complaining party informing that person that it may replace the removed Content or cease disabling it in 10 business
days. Unless the copyright owner files an action seeking a court order against the Content provider, member or user, the
removed Content may be replaced, or access to it restored, in 10 to 14 business days or more after receipt of the
counter-notice, at YouTube's sole discretion.

9. Warranty Disclaimer

YOU AGREE THAT YOUR USE OF THE SERVICES SHALL BE AT YOUR SOLE RISK. TO THE FULLEST EXTENT PERMITTED BY

LAW, YOUTUBE, ITS OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED,

IN CONNECTION WITH THE SERVICES AND YOUR USE THEREOF. YOUTUBE MAKES NO WARRANTIES OR

REPRESENTATIONS ABOUT THE ACCURACY OR COMPLETENESS OF THIS SITE'S CONTENT OR THE CONTENT OF ANY

SITES LINKED TO THIS SITE AND ASSUMES NO LIABILITY OR RESPONSIBILITY FOR ANY (1) ERRORS, MISTAKES, OR

INACCURACIES OF CONTENT, (II) PERSONAL INJURY OR PROPERTY DAMAGE, OF ANY NATURE WHATSOEVER, RESULTING

FROM YOUR ACCESS TO AND USE OF OUR SERVICES, (III) ANY UNAUTHORIZED ACCESS TO OR USE OF OUR SECURE

SERVERS AND/OR ANY AND ALL PERSONAL INFORMATION AND/OR FINANCIAL INFORMATION STORED THEREIN. (IV) ANY
https://www.youtube.com/static?template=terms 3/5
Case 5:19-cv-05422-SVK Document 1-13 Filed 08/28/19 Page 5 of 6

6/27/2019 Terms of Service - YouTube

INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM OUR SERVICES, (IV) ANY BUGS, VIRUSES, TROJAN
HORSES, OR THE LIKE WHICH MAY BE TRANSMITTED TO OR THROUGH OUR SERVICES BY ANY THIRD PARTY, AND/OR (V)
ANY ERRORS OR OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND INCURRED AS A RESULT OF
THE USE OF ANY CONTENT POSTED, EMAILED, TRANSMITTED, OR OTHERWISE MADE AVAILABLE VIA THE SERVICES.
YOUTUBE DOES NOT WARRANT, ENDORSE, GUARANTEE, OR ASSUME RESPONSIBILITY FOR ANY PRODUCT OR SERVICE
ADVERTISED OR OFFERED BY A THIRD PARTY THROUGH THE SERVICES OR ANY HYPERLINKED SERVICES OR FEATURED IN
ANY BANNER OR OTHER ADVERTISING, AND YOUTUBE WILL NOT BE A PARTY TO OR IN ANY WAY BE RESPONSIBLE FOR
MONITORING ANY TRANSACTION BETWEEN YOU AND THIRD-PARTY PROVIDERS OF PRODUCTS OR SERVICES. AS WITH
THE PURCHASE OF A PRODUCT OR SERVICE THROUGH ANY MEDIUM OR IN ANY ENVIRONMENT, YOU SHOULD USE YOUR
BEST JUDGMENT AND EXERCISE CAUTION WHERE APPROPRIATE.

10. Limitation of Liability

IN NO EVENT SHALL YOUTUBE, ITS OFFICERS, DIRECTORS, EMPLOYEES, OR AGENTS, BE LIABLE TO YOU FOR ANY DIRECT,
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES WHATSOEVER RESULTING FROM ANY (I)
ERRORS, MISTAKES, OR INACCURACIES OF CONTENT, (Il) PERSONAL INJURY OR PROPERTY DAMAGE, OF ANY NATURE
WHATSOEVER, RESULTING FROM YOUR ACCESS TO AND USE OF OUR SERVICES, (Ill) ANY UNAUTHORIZED ACCESS TO OR
USE OF OUR SECURE SERVERS AND/OR ANY AND ALL PERSONAL INFORMATION AND/OR FINANCIAL INFORMATION
STORED THEREIN, (IV) ANY INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM OUR SERVICES, (IV) ANY
BUGS, VIRUSES, TROJAN HORSES, OR THE LIKE, WHICH MAY BE TRANSMITTED TO OR THROUGH OUR SERVICES BY ANY
THIRD PARTY, AND/OR (V) ANY ERRORS OR OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE OF ANY KIND
INCURRED AS A RESULT OF YOUR USE OF ANY CONTENT POSTED, EMAILED, TRANSMITTED, OR OTHERWISE MADE
AVAILABLE VIA THE SERVICES, WHETHER BASED ON WARRANTY, CONTRACT, TORT, OR ANY OTHER LEGAL THEORY, AND
WHETHER OR NOT THE COMPANY IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING LIMITATION OF
LIABILITY SHALL APPLY TO THE FULLEST EXTENT PERMITTED BY LAW IN THE APPLICABLE JURISDICTION.

YOU SPECIFICALLY ACKNOWLEDGE THAT YOUTUBE SHALL NOT BE LIABLE FOR CONTENT OR THE DEFAMATORY,
OFFENSIVE, OR ILLEGAL CONDUCT OF ANY THIRD PARTY AND THAT THE RISK OF HARM OR DAMAGE FROM THE
FOREGOING RESTS ENTIRELY WITH YOU.

The Service is controlled and offered by YouTube from its facilities in the United States of America. YouTube makes no
representations that the Service is appropriate or available for use in other locations. Those who access or use the Service
from other jurisdictions do so at their own volition and are responsible for compliance with local law.

11. Indemnity

To the extent permitted by applicable law, you agree to defend, indemnify and hold harmless YouTube, its parent corporation,
officers, directors, employees and agents, from and against any and all claims, damages, obligations, losses, liabilities, costs
or debt, and expenses (including but not limited to attorney's fees) arising from: (i) your use of and access to the Service; (ii)
your violation of any term of these Terms of Service; (iii) your violation of any third party right, including without limitation any
copyright, property, or privacy right; or (iv) any claim that your Content caused damage to a third party. This defense and
indemnification obligation will survive these Terms of Service and your use of the Service.

12. Ability to Accept Terms of Service

You affirm that you are either more than 18 years of age, or an emancipated minor, or possess legal parental or guardian
consent, and are fully able and competent to enter into the terms, conditions, obligations, affirmations, representations, and
warranties set forth in these Terms of Service, and to abide by and comply with these Terms of Service. In any case, you
affirm that you are over the age of 13, as the Service is not intended for children under 13. if you are under 13 years of age,
then please do not use the Service. There are lots of other great web sites for you. Talk to your parents about what sites are
appropriate for you.

13. Assignment
These Terms of Service, and any rights and licenses granted hereunder, may not be transferred or assigned by you, but may
be assigned by YouTube without restriction.

14. General

You agree that: (i) the Service shall be deemed solely based in California; and (ii) the Service shall be deemed a passive
website that does not give rise to personal jurisdiction over YouTube, either specific or general, in jurisdictions other than
California. These Terms of Service shall be governed by the internal substantive laws of the State of California, without
respect to its conflict of laws principles. Any claim or dispute between you and YouTube that arises in whole or in part from
the Service shail be decided exclusively by a court of competent jurisdiction located in Santa Clara County, California. These
Terms of Service, together with the Privacy Notice at hitps://www.youtube.com/t/privacy and any other legal notices
published by YouTube on the Service, shall constitute the entire agreement between you and YouTube concerning the Service.
If any provision of these Terms of Service is deemed invalid by a court of competent jurisdiction, the invalidity of such
provision shail not affect the validity of the remaining provisions of these Terms of Service, which shall remain in full force
and effect. No waiver of any term of this these Terms of Service shall be deemed a further or continuing waiver of such term
or any other term, and YouTube's failure to assert any right or provision under these Terms of Service shall not constitute a
waiver of such right or provision. YouTube reserves the right to amend these Terms of Service at any time and without notice,
and it is your responsibility to review these Terms of Service for any changes. Your use of the Service following any
amendment of these Terms of Service will signify your assent to and acceptance of its revised terms. YOU AND YOUTUBE
AGREE THAT ANY CAUSE OF ACTION ARISING OUT OF OR RELATED TO THE SERVICES MUST COMMENCE WITHIN ONE (1)
YEAR AFTER THE CAUSE OF ACTION ACCRUES. OTHERWISE, SUCH CAUSE OF ACTION IS PERMANENTLY BARRED.

Effective as of May 25, 2018

https://www.youtube.com/static?template=terms 4/5
Case 5:19-cv-05422-SVK Docunjent 1-13 | Filed 08/28/19 Page 6 of 6

6/27/2019 - You’

Language: English ~ Location: United States + Restricted Mode: Off ~ History Help

About Press Copyright Creators Advertise Developers

Terms Privacy Policy & Safety Sendfeedback Test new features

https://www.youtube.com/static?template=terms S/S
